Citation Nr: 1220824	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral ankle disability, claimed as swelling of the ankles.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Veteran submitted additional evidence since his case was certified for appeal, but waived RO review in April 2012.  


FINDINGS OF FACT

1.  An October 2008 Board decision denied entitlement to service connection for a low back disability and found that new and material evidence had not been presented to reopen previously denied claims for entitlement to service connection for a bilateral knee disability; the Veteran did not appeal. 

2.  Evidence received since the October 2008 Board decision is not new and material, and the Veteran's claims are not reopened. 

3.  The Veteran's hypertension did not have onset in service or within one year of service and there is no evidence that it was caused by or related to his active military service.  

4.  There is no evidence that the Veteran suffered from a left or right ankle disability in service or within one year of service or that he currently has a bilateral ankle disability caused by or related to his active military service.  


CONCLUSIONS OF LAW

1.  The October 2008 Board decision that denied the Veteran's application to reopen a previously denied claim for entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

2.  New and material evidence has not been received since the October 2008 Board decision and the Veteran's claim for entitlement to service connection for a bilateral knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

3.  The October 2008 Board decision that denied the Veteran's claim for entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2011). 

4.  New and material evidence has not been received since the October 2008 Board decision and the Veteran's claim for entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

5.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

6.  The criteria for entitlement to service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

The Veteran is seeking to reopen previously denied claims for entitlement to service connection for a bilateral knee disability and entitlement to service connection for a low back disability.  These claims were most recently denied in an October 2008 Board decision.  The Veteran did not appeal that decision.  In November 2008, a statement was received from him indicating that he continued to disagree with VA's denials of his claims.  Later that same month, the RO advised him that if he wanted to appeal the Board's decisions, he should follow the instructions in VA Form 4597, which was attached to the Board's decision.  No appeal was received.  Rather, in March 2009, he requested specifically that his claims be reopened based on submission of new and material evidence.  Although that statement was received within a few months of the Board's decision, it did not indicate any intent to appeal the decision, and, in fact, expressly indicated the filing of claims to reopen.  Also, the provisions of 38 C.F.R. § 3.156(b) do not apply to the one-year time period after issuance of a Board decision.  Jackson v. Nicholson, 19 Vet. App. 207, 211 (2005), aff'd Jackson v. Nicholson, 449 F.3d 1204 (Fed. Cir. 2006).   


As noted above, in March 2009, the Veteran submitted an application to reopen his previously denied claims for a bilateral knee disability and a low back disability.  The RO found that the Veteran had not submitted new and material evidence in an August 2009 rating decision, which the Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Veteran's claim for entitlement to service connection for a bilateral knee disability was denied in the original November 1972 RO decision, March 1974 Board decision, and in all subsequent RO and Board decisions because none of the evidence demonstrated that the Veteran's osteoarthritis of the left and right knee was either caused or permanently aggravated by the Veteran's active military service.  Regarding the Veteran's claim for entitlement to service connection for a low back disability, his claim was previously denied because it was found that his lumbar spine disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

Thus for evidence in this case to be new and material, the Veteran must show that his bilateral knee disability and low back disability were caused or permanently aggravated by his active service.  

He has failed to do so.  While the Veteran has submitted VA treatment records and a copy of a March 2007 statement from a VA nurse practitioner, K.H., showing treatment for bilateral osteoarthritis of the knees, status post total knee replacements, and degenerative disc disease of the lumbar spine, status post discectomy, none of the Veteran's treatment providers has offered an opinion concerning whether his current disabilities are related to his military service.  The VA treatment records do show the Veteran's report to his medical providers that his knee problems were related to service, but no medical professional has actually concluded such.

The evidence submitted since October 2008 is merely duplicative of other evidence of records showing that the Veteran has osteoarthritis of both knees and of the lumbar spine, and it is not material because it does not address the relationship between the Veteran's disabilities and his military service.

It appears to the Board that the Veteran sincerely believes that his disabilities are related to his military service.  Unfortunately, merely making statements such as "I feel that all of my ailments are related to my military service," is not only inadequate to establish a claim for service connection, but cannot be considered new and material evidence.  It is important for the Veteran to understand that not only are his own lay statements relating his knee and low back disabilities to service merely cumulative of his many similar statement over the past thirty years, such statements are inadequate to establish service connection.  

Essentially, the Veteran has offered his opinion as to the etiology of his low back and bilateral knee disabilities; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has osteoarthritis of the knees and lumbar spine due to his service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence of a relationship between his claimed disabilities and service.  

As the Veteran has failed to submit new and material evidence, the Veteran's previously denied claims for entitlement to service connection for a bilateral knee disability and entitlement to service connection for a low back disability cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Further, although the Veteran and his representative have requested a VA examination, VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Here, the Veteran is seeking entitlement to service connection for hypertension and a bilateral ankle disability, claimed as swelling of the left and right ankles.  See Claim (March 30, 2009).  

There is no evidence in the Veteran's service treatment records that he was treated in service for elevated blood pressure or for any ankle injury or pain.  The Veteran's blood pressure reading at his February 1968 separation examination was 114/68, providing highly probative evidence against his claim.  Report of Medical Examination (February 12, 1968).

Post-service, it appears from VA treatment records that the Veteran was first diagnosed with hypertension in March 2005, over thirty five years after separation from service.  VA Primary Care Note (March 8, 2005).  There is no evidence of record suggesting that the Veteran's hypertension is related to his military service, and the Veteran has failed to explain why he believes his hypertension was caused by his military service.  

In November 2005, the Veteran was seen by a podiatrist, T.D., for complaints of bilateral foot pain.  X-rays showed evidence of an old fracture to the posterior talus, severe degenerative changes to the subtalar and talar joints, and very small development of posterior and plantar heel spurs.  He was diagnosed with Achilles tendonitis and plantar fasciitis.  The Veteran had custom orthotics made for him.  See records from Marianas Footcare Clinic (November 2005).  

VA treatment records show complaints of and treatment for bilateral ankle pain related to osteoarthritis in 2007 and 2008, almost forty years after separation from service.  See VA Primary Care Notes (March 19, 2008 and December 7, 2007).  No treatment provider has related the Veteran's current ankle problems to service and the Veteran has not explained how he believes his active military service caused any ankle disability, including any injury in service that might explain his current disability.  

As the Board noted above, it is not enough for the Veteran himself to assert that a disability, such as his hypertension and ankle disabilities, is related to service, as he has not demonstrated that he has any knowledge or training in determining the etiology of a medical condition.  

The Board finds that the question of whether the Veteran currently has hypertension and a bilateral ankle disability due to his active military service is too complex to be addressed by a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight. 

In the absence of any competent evidence showing that the Veteran's hypertension or bilateral ankle disability had onset in service or within one year of service or that they were otherwise caused or related to the Veteran's active military service, entitlement to service connection for these disabilities must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial. 

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2009.  This letter informed the Veteran of what evidence was required to reopen his claims and substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  He was informed that the back claim was denied because the evidence did not show it was incurred in or aggravated by his service.  He was also informed that the knee claim was denied because the evidence did not show aggravation of his knee disability due to service.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran has submitted private treatment records.  

The Veteran has considered whether an examination is required of the Veteran's hypertension and ankles.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's hypertension and bilateral ankle disability are related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Further, VA need not conduct an examination with respect to a new and material claim because the duty to assist under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010)(holding that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion).  Therefore, the Veteran need not be afforded an examination of his bilateral knee or low back disabilities.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).










[Continued on Next Page]
ORDER

As new and material evidence has not been received, the Veteran's previously denied claims for entitlement to service connection for a bilateral knee disability and entitlement to service connection for a low back disability cannot be reopened.

Entitlement to service connection for hypertension and a bilateral ankle disability are denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


